DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions

2.  Applicant’s amendment, filed 05/09/2022, has been entered.

    Claims 1-85 and 95 have been canceled previously.
    Claims 1-85 have been canceled previously.

    Claim 86 has been amended.
     
    Claims 86-94 and 96 are pending.  

3. The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 05/09/2022. 

    The rejections of record can be found in the previous Office Actions, mailed 11/09/2021.

4.  Upon reconsideration of applicant’s arguments / amendment, 05/09/2022, 
     the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

5.  Upon reconsideration of applicant’s arguments / amendment and Plavina 132 Declaration, 05/09/2022, 
     the previous rejection under rejected under 35 U.S.C. § 103(a) as being unpatentable over Gorelik et al. (Ann Neurol 68: 294-303, 2010) in view of Luke et al. (U.S. Patent No. 6,238,859), Brown (Therapeutics and Clinical Risk Management 5: 585-594, 2009), Sadiq et al. (J Neurol 257: 954-958, 2010), Babcook et al. (US 2003/0186327) and Chermann et al., (US 2011/0123536), has been withdrawn,
      including consideration of applicant’s focusing on better differentiation of JCV seropositivity versus seronegativity and addressing particular areas of improvement and technical solutions,
      as set forth in the Plavina 132 Declaration.

6 Claims 86-94 and 96 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 86-105 of copending USSN 17/393,335.

       The claims of USSN 17/393,335 are drawn to the same or nearly the methods of treating multiple sclerosis comprising the same assays and parameters, including analysis of serum positive anti-JCV antibodies and serum negative anti-JCV antibodies to detect JCV and administer anti-VLA-4 therapy that would anticipate the instant claims.

      Applicant has not addressed the outstanding non-statutory double patenting.
      The double-patenting rejection is maintained.
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 10, 2022